Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL DETAILED ACTION
1.	Applicant’s response filed on March 17, 2022 is acknowledged. Claims 1-5, 8, 9, 11 and 14-19 are currently pending. Claims 1-2 and 4 have been amended. Claim 19 has been added. Claims 11 and 14-17 were previously withdrawn.  Claims 1-5, 8-9 and 18-19 are currently under examination.
Objections Withdrawn
2.	In view of Applicant’s amendment, the objection to claim 4 for having informalities is withdrawn. 
3.	Claims 8-9 are rejected on the merits, thus the objection to claim 8 and 9 for depending upon a rejected based claim is withdrawn. 
Rejections Withdrawn
4.	In view of Applicant’s amendments, the rejection of claims 1 and 3-5 under 35 U.S.C. 103 as being unpatentable over Caplan, US 2004/0023897 A1; Published: 2/5/04, and further in view of Fischetti, Curr Opin Microbiol., 2008; 11(5):393-400 is withdrawn.
Rejections Maintained 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	The rejection of claims 1-3, 5, 8-9 and 18-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for the reasons set forth in the previous office action. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicant argues that:
	1) Applicant has amended claim 1 to recite that the bacterial infection is a Staphylococcus infection, thereby satisfying the written description rejection. 
	2) The amended claims relates to treatment of a Staphylococcus infection, that is clearly demonstrated in the examples. The inventors established that reversible persisters can be induced by low pH and that low pH adapted bacteria persisted intracellularly.
	3) Applicant notes that several agents that increase the intracellular pH have been demonstrated to work in the examples of the application as filed; especially ammonium chloride, which can be seen as a general alkalizing agent, not just specific for the lysosome. It is thus submitted that with respect to the alkalinizing agent, a sufficient amount of species has been demonstrated to work. 
	Applicant’s arguments have been fully considered, but are deemed non-persuasive. 
Independent claim 1 is drawn to a method of treatment of a Staphylococcus infection in a subject in need thereof, comprising: a) administration of an effective amount of a first agent, wherein said first agent increases the intracellular pH of a host cell and/or of an intracellular compartment of a host cell; and b) administration of an effective amount of a second agent, wherein said second agent is a bactericidal agent, wherein the first agent is a lysosomotropic alkalinizing agent, and wherein the second agent is a bacterial lysin or autolysin, or a bacteriophage lysin.
With regard to Point 1 and 2, the Office appreciates Applicant’s amendment. The rejection is maintained because as it pertains to Staphylococcus infection, there are over 30 different types of staphylococci that can infect humans. The specification only targets Staph. aureus, which is the cause of most Staphylococcus infections. Applicant is encouraged to amend into claim 1 the limitations of claim 2.  Additionally, Applicant is encouraged to amend claim 1 to better identify what is encompassed by ‘lysosmotrophic alkalinizing agent’ and to align with the description as identified in the specification; particularly, since the specification only demonstrates three specific alkalinizing agents in combination with the claimed bactericidal agents. 
As established in the previous action, the only bacterial infection taught by the examples of the specification are as it pertains to Staphylococcus aureus.  Paragraph 0083 teaches that since low pH induced SCVs and/or non-replicating S. aureus and medium pH neutralization resulted in bacterial regrowth, they treated infected host cells with lysosomotropic alkalinizing agents. Chloroquine, bafilomycin A1 or ammonium chloride all neutralized the phagolysosomal pH. Host cells treated with lysosomotropic alkalinizing agents exhibited significantly lower percentages of SCVs seven days after infection (FIG. 3). No differences in total colony counts between control and treated cells were observed. Lysosomotropic alkalinizing agents did not inhibit bacterial growth at the concentrations used. No significant differences in host cell viability were observed after treatment with the alkalinizing agents.
Moreover, paragraph 0084 assesses that the growth resumption of S. aureus persists through treatment of host cells with chloroquine. Fluorescence microscopy revealed that S. aureus localized within phagolysosomes in both, control and chloroquine-treated host cells, three days post-infection. We observed no dividing bacteria in infected host cells without chloroquine treatment. However, chloroquine facilitated bacterial cell division as assessed by transmission electron microscopy (TEM).  Mice infected with S. aureus Cowan were treated with flucloxacillin alone (control), or in combination with chloroquine (FIG. 5a). Chloroquine treatment significantly reduced the frequency of SCVs in mice in various organs (FIG. 5b) and compartments (FIG. 5c). Absolute bacterial numbers were comparable, independent of chloroquine treatment (see paragraph 0085). 
	With regard to Point 3, the claims are a genus claim drawn to lysosomotropic alkalinizing agents. While the specification describes chloroquine, bafilomycin A1 and ammonium chloride (in conjunction with a bacterial lysin, autolysin or bacteriophage lysin) those three examples are not a sufficient descriptor for the entire genus, which is really any substance taken up selectively into lysosomes. The specification describes specific combinations of the claimed first and second agent having the ability to treat Staphylococcus aureus infections. Applicant is encouraged to align the claims to reflect what has been adequately described in the specification.
As previously presented, to fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus of bacterial infections to be treated and more specifically define the first and second agents to be administered or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession of the claimed invention.  In the instant case, to fulfill the written description requirement, a representative number of bacterial infections (beyond Staphylococcus aureus) to be treated and the specific combination of agents (beyond chloroquine, bafilomycin A1 and ammonium chloride in conjunction with a bacterial lysin or autolysin, or a bacteriophage lysin) must be described to show possession of the genus as filed.
A representative number of species means that the species that are adequately described are representative of the entire genus.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the claimed genus. 
The claimed invention is broad and specification does not support or fully describe the breadth of the invention as claimed.  At the outset, the only bacterial infection taught by the examples of the specification are as it pertains to Staphylococcus aureus.  Paragraph 0083 teaches that since low pH induced SCVs and/or non-replicating S. aureus and medium pH neutralization resulted in bacterial regrowth, they treated infected host cells with lysosomotropic alkalinizing agents. Chloroquine, bafilomycin A1 or ammonium chloride all neutralized the phagolysosomal pH. Host cells treated with lysosomotropic alkalinizing agents exhibited significantly lower percentages of SCVs seven days after infection (FIG. 3). No differences in total colony counts between control and treated cells were observed. Lysosomotropic alkalinizing agents did not inhibit bacterial growth at the concentrations used. No significant differences in host cell viability were observed after treatment with the alkalinizing agents.
Paragraph 0084 assesses the growth resumption of S. aureus persists through treatment of host cells with chloroquine. Fluorescence microscopy revealed that S. aureus localized within phagolysosomes in both, control and chloroquine-treated host cells, three days post-infection. We observed no dividing bacteria in infected host cells without chloroquine treatment. However, chloroquine facilitated bacterial cell division as assessed by transmission electron microscopy (TEM).  Mice infected with S. aureus Cowan were treated with flucloxacillin alone (control), or in combination with chloroquine (FIG. 5a). Chloroquine treatment significantly reduced the frequency of SCVs in mice in various organs (FIG. 5b) and compartments (FIG. 5c). Absolute bacterial numbers were comparable, independent of chloroquine treatment (see paragraph 0085). 
***updated to reflect Applicant’s amendment to Staphylococcus infection**
MedlinePlus, https://medlineplus.gov/staphylococcalinfections.html, accessed 6/16/22 teaches that Staphylococcus (staph) is a group of bacteria. There are more than 30 types. A type called Staphylococcus aureus causes most infections. Staph bacteria can cause many different types of infections, including:
Skin infections, which are the most common types of staph infections
Bacteremia, an infection of the bloodstream. This can lead to sepsis, a very serious immune response to infection.
Bone infections
Endocarditis, an infection of the inner lining of the heart chambers and valves
Food poisoning
Pneumonia
Toxic shock syndrome (TSS), a life-threatening condition caused by toxins from certain types of bacteria

Treatment for staph infections is antibiotics. Depending on the type of infection, you may get a cream, ointment, medicines (to swallow), or intravenous (IV). If you have an infected wound, your provider might drain it. Sometimes you may need surgery for bone infections

Some staph infections, such as MRSA (methicillin-resistant Staphylococcus aureus), are resistant to many antibiotics. There are still certain antibiotics that can treat these infections.
As it pertains to claim 18, which recites in part ‘comprising a chimeric bactericidal polypeptide having at least 80% sequence identity with a sequence selected from the group consisting of SEQ ID NO: 27-47, there is no clear adequate description which demonstrate the variant Applicant is in possession of having the ability to contribute to treating any bacterial infection. As evidenced by Bowie et al., Science, 1990, 257:1306-1310, the effects of sequence dissimilarities upon protein structure and function cannot be predicted. Bowie et al. teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function, carry out the instructions of the genome. Bowie et al. further teach that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (see column 1, page 1306). Bowie et al further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited. Certain positions in the sequence are critical to the three-dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions (see column 2, page 1306).  
Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the genus of amino acids and the mutations thereof, the skilled artisan could not immediately recognize or distinguish members of the claimed genus. The specification does not provide adequate written description for the engineered composition as claimed. None of the examples provide guidance for the missing information and one of skill in the art would require an adequate description to determine whether Applicant was in possession of the broadly claimed genus of mutations at the time the invention was filed.
Adequate written description requires more than a mere statement that it is part of the invention.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Written description requirement must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the "written description" inquiry, whatever is now claimed.  The Guidelines further state, "[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus" (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:  ...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
Written description requirement must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the "written description" inquiry, whatever is now claimed. The Guidelines further state, "[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus" (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. 
Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the genus of probiotics and enzymes as related to the disorders as claimed, the skilled artisan could not immediately recognize or distinguish members of the claimed genus. Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of a particular derivative is not deemed representative of the genus of immunogenic compositions to which the claims refer and hence do not meet the written description requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The rejection of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Leimer et al., The Journal of Infectious Diseases, 2016 (published online 7/17/15 and presented in part at the 24th European Congress of Clinical Microbiology and Infectious Diseases on 10-13 May 2014); 213:305-13, and further in view of Fischetti, Curr Opin Microbiol., 2008; 11(5):393-400 is maintained for the reasons set forth in the previous office action.
	Applicant argues that:
	1) Leimer only teaches that alkalinizing agents together with antibiotics are effective in the treatment of intracellular infections. Accordingly, there is no motivation for the skilled artisan to use only the chloroquine from Leimer and combine it with an antibacterial that is not an antibiotic like in Fishchetti. A key feature of antibiotics is that they can only act on metabolically active bacteria, not on dormant bacteria. Leimer is specific for antibodies and there is no suggestion that an alkalinizing agent would also be effective in combination with a lysin.
	2) The inventors demonstrated that the subject matter of the amended claims confer a surprising effect.  Specifically, in Example 1, it is demonstrated that the lysosomotropic alkalinizing agents when used alone did not inhibit bacterial growth at the concentrations used. Example 3 shows that chloroquine enhanced the activity of lysins such as a bacterial lysin or autolysin, or a bacteriophage lysin against intracellular S. aureus. The surprising effects were not taught or suggested by either Fischetti or Leimer.
	Applicant’s arguments have been fully considered, but are deemed non-persuasive.
Independent claim 1 is drawn to a method of treatment of a Staphylococcal infection in a subject in need thereof, comprising: a) administration of an effective amount of a first agent, wherein said first agent increases the intracellular pH of a host cell and/or of an intracellular compartment of a host cell; and b) administration of an effective amount of a second agent, wherein said second agent is a bactericidal agent, wherein the first agent is a lysosomotropic alkalinizing agent, and wherein the second agent is a bacterial lysin or autolysin, or a bacteriophage lysin.
With regard to Point 1, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Additionally, in reciting “comprising” the claims as drafted uses open transitional language. The fact that Leimer may use an antibiotic in conjunction with their lysosomotropic alkalinizing agent is not a persuasive argument especially since both agents are useful in antimicrobial therapy in Staphylococcus aureus infected patients.  Further, the argument is not persuasive because Leimer also provides evidence that treatment with alkalinizing agents, together with antibiotics, may provide a novel translational strategy for eradicating persisting intracellular reservoirs of staphylococci. 
Contrary to Applicant’s assertion, there is motivation for the skilled artisan to combine the teachings of Fischetti with Leimer to better assist in the treatment of antibiotic resistant bacteria, which S. aureus is, highly antibiotic resistant. Thus, it would have been obvious before the effective filing date of the presently claimed invention to employ bacteriophage lysins as a source of an effective antibacterial in the method suggested by Leimer with a reasonable expectation of success. This modification may be viewed as applying a known technique to a known method ready for improvement to yield a predictable result. The skilled artisan would have been motivated to make this modification because Fischetti teaches that their bacteriophage lysins has been used successfully in a variety of animal models to control pathogenic antibiotic resistant bacteria found on mucosal surfaces and infected tissues. Further, one of skill in the art would have been motivated to make this modification because this particular species of lysins has advantages over antibiotics- they have specificity for the pathogen without disturbing the normal flora, there is a low chance of bacterial resistance to lysins, and they have the ability to kill colonizing pathogens on mucosal surfaces, a capacity which were once previously unavailable.  The skilled artisan would have had a reasonable expectation of success because each of the documents teach methods for treating a bacterial infection. 
	With regard to Point 2, Applicant points to their specification for their showing of unexpected results/surprising effect, however any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.
Further, the MPEP states:
716.02(b) Burden on Applicant
BURDEN ON APPLICANT TO ESTABLISH RESULTS ARE UNEXPECTED
AND SIGNIFICANT
The evidence relied up should establish "that the differences in results are in fact
unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants' brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in  MPEP  § 716.02(c).
APPLICANTS HAVE BURDEN OF EXPLAINING PROFFERED DATA
"[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
DIRECT AND INDIRECT COMPARATIVE TESTS ARE PROBATIVE OF NONOBVIOUSNESS
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP  § 716.02(d) - §  716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness. The patentability of an intermediate may be established by unexpected properties of an end product "when one of ordinary skill in the art would reasonably ascribe to a claimed intermediate the contributing cause' for such an unexpectedly superior activity or property." In re Magerlein, 602 F.2d 366, 373, 202 USPQ 473, 479 (CCPA 1979).  "In order to establish that the claimed intermediate is a contributing cause' of the unexpectedly superior activity or property of an end product, an applicant must identify the cause of the unexpectedly superior activity or property (compared to the prior art) in the end product and establish a nexus for that cause between the intermediate and the end product." Id. at 479.

Additionally, 716.01(c) Probative Value of Objective Evidence TO BE OF PROBATIVE VALUE, ANY OBJECTIVE EVIDENCE SHOULD BE SUPPORTED BY ACTUAL PROOF
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant's heat shrinkable articles with those of the closest prior art, we conclude that appellant's assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).

ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCE
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.
As previously presented, Leimer et al. teach antimicrobial therapy in Staphylococcus aureus infected patients (meeting the limitation of claim 2).  Leimer demonstrates that therapeutic neutralization of phagolysosomal pH with ammonium chloride, bafilomycin A1, or chloroquine reduced SCVs in infected host cells (meeting the limitation of claim 4). They also provide evidence that treatment with alkalinizing agents, together with antibiotics, may provide a novel translational strategy for eradicating persisting intracellular reservoirs of staphylococci. This approach may also be extended to other intracellular bacteria (see abstract; meeting the limitation of claim 1(a)).  Moreover, Leimer et al. teach that phagolysosomal pH neutralization with chloroquine may therefore provide a novel therapeutic eradication strategy against intracellular persisting staphylococcal reservoirs (meetings the limitation of a portion of claim 3). Already, phagolysosomal alkalinization by chloroquine has proven to be an effective strategy for eradicating the obligate intracellular bacterium Coxiella burnetii. Phagolysosomal alkalinization restored the activity of intracellular antibiotics, resulting in Coxiella burnetii clearance. It is thus tempting to propose that their findings may be applicable to other intracellular persisting bacterial infections (partially meeting the limitation of claim 2).
Leimer do not specifically teach a second agent selected from a bacterial lysin or autolysin or a bacteriophage lysin as required by claim 1 (b).
Fischetti teaches that lysins have been used successfully in a variety of animal models to control pathogenic antibiotic resistant bacteria found on mucosal surfaces and infected tissues. The advantages over antibiotics are their specificity for the pathogen without disturbing the normal flora, the low chance of bacterial resistance to lysins, and their ability to kill colonizing pathogens on mucosal surfaces, a capacity previously unavailable. Thus, lysins may be a much needed anti-infective in an age of mounting antibiotic resistance (see abstract; meeting the limitation of claim 1 (b)). Moreover, Fischetti teaches that in addition to more effective killing, the application of two different lysins may significantly retard the emergence of enzyme-resistant mutants. When the pneumococcal lysin Cpl-1 is used in combination with certain antibiotics a similar synergistic effect was seen. Cpl-1 and gentamicin were found to be increasingly synergistic in killing pneumococci with a decreasing penicillin MIC, while Cpl-1 and penicillin showed synergy against an extremely penicillin-resistant strain. Synergy was also observed with a staphylococcal-specific enzyme and glycopeptide antibiotics. Thus, the right combination of enzyme and antibiotic could help in the control of antibiotic resistant bacteria as well as reinstate the use of certain antibiotics for which resistance has been established (see page 4).
It would have been obvious before the effective filing date of the presently claimed invention to employ bacteriophage lysins as a source of an effective antibacterial in the method suggested by Leimer with a reasonable expectation of success. This modification may be viewed as applying a known technique to a known method ready for improvement to yield a predictable result. The skilled artisan would have been motivated to make this modification because Fischetti teaches that their bacteriophage lysins has been used successfully in a variety of animal models to control pathogenic antibiotic resistant bacteria found on mucosal surfaces and infected tissues. Further, one of skill in the art would have been motivated to make this modification because this particular species of lysins has advantages over antibiotics, they have specificity for the pathogen without disturbing the normal flora, there is a low chance of bacterial resistance to lysins, and they have the ability to kill colonizing pathogens on mucosal surfaces, a capacity which were once previously unavailable.  The skilled artisan would have had a reasonable expectation of success because each of the documents teach methods for treating a bacterial infection. 
Since the first and second agents are being administered to a human, the host cell is inherently a eukaryotic host cell, as required in claim 3.  The claimed second agent is identical to what has been taught in the prior art, absent evidence to the contrary, said agent is capable of entering the host cell and/or intracellular compartment of the host cell (as recited in claim 5). Accordingly, the subject matter of the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.
Lastly, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 

7.	The rejection of claims 1, 2, 4 and 5 under 35 U.S.C. 103 as being unpatentable over Dey et al., Journal of Inflammation Research, Jan 2015; 8:29-47, and further in view of Fischetti, Curr Opin Microbiol., 2008; 11(5):393-400 is maintained for the reasons set forth in the previous office action. 
	Applicant argues that:
	1) Preventing cells from being infected is completely different from treating an existing infection. Dey does not teach or suggest that chloroquine is used for the treatment of bacterial infection.
	2) Fischetti fails to remedy the defects of Dey because it also fails to teach or suggest treatment of Staphylococcus infections.
	3)  The inventors demonstrated that the subject matter of the amended claims confer a surprising effect.  Specifically, in Example 1, it is demonstrated that the lysosomotropic alkalinizing agents when used alone did not inhibit bacterial growth at the concentrations used. Example 3 shows that chloroquine enhanced the activity of lysins such as a bacterial lysin or autolysin, or a bacteriophage lysin against intracellular S. aureus. The surprising effects were not taught or suggested by either Fischetti or Dey.
	Applicant’s arguments have been fully considered, but are deemed non-persuasive. 
Independent claim 1 is drawn to a method of treatment of a Staphylococcus infection in a subject in need thereof, comprising: a) administration of an effective amount of a first agent, wherein said first agent increases the intracellular pH of a host cell and/or of an intracellular compartment of a host cell; and b) administration of an effective amount of a second agent, wherein said second agent is a bactericidal agent, wherein the first agent is a lysosomotropic alkalinizing agent, and wherein the second agent is a bacterial lysin or autolysin, or a bacteriophage lysin.
With regard to Point 1, contrary to Applicant’s assertion, Dey actually writes “we present here data obtained with a model of S. aureus-infected mouse peritoneal macrophages in which the intracellular growth of the bacteria and the influence of antibiotics was monitored for 30, 60, and 90 minutes in the presence or absence of CQ (chloroquine)….”. The bacteria of Dey was killed, thus treatment of the infection occurred, absent evidence to the contrary. 
With regard to Point 2, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   Moreover, Fischetti was only used to remedy the fact that Dey did not teach the addition of a lysin. As stated above, Dey actually writes “we present here data obtained with a model of S. aureus-infected mouse peritoneal macrophages in which the intracellular growth of the bacteria and the influence of antibiotics was monitored for 30, 60, and 90 minutes in the presence or absence of CQ (chloroquine)….”. The bacteria of Dey was killed, thus treatment of the infection occurred, absent evidence to the contrary.
	With regard to Point 3, Applicant points to their specification for their showing of unexpected results/surprising effect, however any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.
Further, the MPEP states:
716.02(b) Burden on Applicant
BURDEN ON APPLICANT TO ESTABLISH RESULTS ARE UNEXPECTED
AND SIGNIFICANT
The evidence relied up should establish "that the differences in results are in fact
unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants' brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in  MPEP  § 716.02(c).
APPLICANTS HAVE BURDEN OF EXPLAINING PROFFERED DATA
"[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
DIRECT AND INDIRECT COMPARATIVE TESTS ARE PROBATIVE OF NONOBVIOUSNESS
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP  § 716.02(d) - §  716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness. The patentability of an intermediate may be established by unexpected properties of an end product "when one of ordinary skill in the art would reasonably ascribe to a claimed intermediate the contributing cause' for such an unexpectedly superior activity or property." In re Magerlein, 602 F.2d 366, 373, 202 USPQ 473, 479 (CCPA 1979).  "In order to establish that the claimed intermediate is a contributing cause' of the unexpectedly superior activity or property of an end product, an applicant must identify the cause of the unexpectedly superior activity or property (compared to the prior art) in the end product and establish a nexus for that cause between the intermediate and the end product." Id. at 479.

Additionally, 716.01(c) Probative Value of Objective Evidence TO BE OF PROBATIVE VALUE, ANY OBJECTIVE EVIDENCE SHOULD BE SUPPORTED BY ACTUAL PROOF
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant's heat shrinkable articles with those of the closest prior art, we conclude that appellant's assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).

ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCE
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.
As previously presented, Dey et al. disclose a study aimed to determine any alteration in the killing of Staphylococcus aureus in murine peritoneal macrophages when chloroquine (CQ(first agent)) is used alone compared with when it is used in combination with ciprofloxacin (see abstract and page 30; meeting the limitation of claim 1(a), 2 and 4). The first agent as claimed is identical to that of Dey et al. Said first agent necessarily increases the intracellular pH of a host cell and/or of an intracellular compartment of a host cell, absent evidence to the contrary. 
Dey do not specifically teach a second agent selected from a bacterial lysin or autolysin or a bacteriophage lysin as required by claim 1 (b).
Fischetti teaches that lysins have been used successfully in a variety of animal models to control pathogenic antibiotic resistant bacteria found on mucosal surfaces and infected tissues. The advantages over antibiotics are their specificity for the pathogen without disturbing the normal flora, the low chance of bacterial resistance to lysins, and their ability to kill colonizing pathogens on mucosal surfaces, a capacity previously unavailable. Thus, lysins may be a much needed anti-infective in an age of mounting antibiotic resistance (see abstract; meeting the limitation of claim 1 (b)). Moreover, Fischetti teaches that in addition to more effective killing, the application of two different lysins may significantly retard the emergence of enzyme-resistant mutants. When the pneumococcal lysin Cpl-1 is used in combination with certain antibiotics a similar synergistic effect was seen. Cpl-1 and gentamicin were found to be increasingly synergistic in killing pneumococci with a decreasing penicillin MIC, while Cpl-1 and penicillin showed synergy against an extremely penicillin-resistant strain. Lastly, Fischetti teaches that synergy was observed with a staphylococcal-specific enzyme and glycopeptide antibiotics. Thus, the right combination of enzyme and antibiotic could help in the control of antibiotic resistant bacteria as well as reinstate the use of certain antibiotics for which resistance has been established (see page 4).
It would have been obvious before the effective filing date of the presently claimed invention to employ bacteriophage lysins as a source of an effective antibacterial in the method suggested by Dey with a reasonable expectation of success. This modification may be viewed as applying a known technique to a known method ready for improvement to yield a predictable result. The skilled artisan would have been motivated to make this modification because Fischetti teaches that their bacteriophage lysins has been used successfully in a variety of animal models to control pathogenic antibiotic resistant bacteria found on mucosal surfaces and infected tissues. Further, one of skill in the art would have been motivated to make this modification because this particular species of lysins has advantages over antibiotics, they have specificity for the pathogen without disturbing the normal flora, there is a low chance of bacterial resistance to lysins, and they have the ability to kill colonizing pathogens on mucosal surfaces, a capacity which were once previously unavailable.  The skilled artisan would have had a reasonable expectation of success because each of the documents teach methods for treating a bacterial infection. 
Since the first and second agents are being administered to a human, the host cell is inherently a eukaryotic host cell, as required in claim 3.  The claimed second agent is identical to what has been taught in the prior art, absent evidence to the contrary, said agent is capable of entering the host cell and/or intracellular compartment of the host cell (as recited in claim 5). Accordingly, the subject matter of the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.
Lastly, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 
Conclusion
8.	No claim is allowed.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        June 16, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645